IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                       __________________

                          No. 95-31143
                        Summary Calendar
                       __________________


JUVENTINO MUNOZ,

                                    Plaintiff-Appellant,

versus

KEITH SIMONE ET AL.,

                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. CA-95-2559-L
                       - - - - - - - - - -

             * * * * * * * * * * * * * * * * * * * *

                       ___________________

                          No. 95-31304
                        Summary Calendar
                       __________________


JUVENTINO MUNOZ,

                                    Plaintiff-Appellant,

versus


GLEN JAMBON, Major,
                                    Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 94-CV-4192-J
                       - - - - - - - - - -
                           May 16, 1996
                      Nos. 95-31143 & 95-31304
                                 -2-



Before GARWOOD, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Juventino Munoz appeals the dismissal of two civil rights

complaints.    In the first, Munoz argues that the district court

erred by dismissing his use-of-force and denial-of-medical-care

claims as time-barred.     See Munoz v. Simone, No. CA-95-2559-L

(E.D. La.; Oct. 30, 1995).    We have reviewed the record and

Munoz's brief and AFFIRM the district court's dismissal of the

claims for the same reasons set forth by the district court.       Id.

    In the second, Munoz argues in general terms that the

district court abused its discretion by dismissing as frivolous

his complaint wherein he alleged that his legal mail was opened

outside of his presence.    As the district court's dismissal was

for failure to state a claim upon which relief could be granted,

Munoz's arguments on appeal are unavailing and we AFFIRM the

dismissal for the same reasons set forth by the district court.

See Munoz v. Jambon, No. 94-CV-4192-J (E.D. La.; Feb. 10, 1995).



     No. 95-31143 AFFIRMED.

     No. 95-31304 AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.